Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  October 26, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Michael F. Cavanagh
  145257                                                                                                       Marilyn Kelly
                                                                                                         Stephen J. Markman
                                                                                                         Diane M. Hathaway
                                                                                                             Mary Beth Kelly
  In re:                                                                                                     Brian K. Zahra,
                                                                                                                        Justices
  The Honorable Bruce U. Morrow                                       SC: 145257
  Judge, 3rd Circuit Court
  Detroit, Michigan
  _________________________________________/

          On order of the Court, the Judicial Tenure Commission having filed a Decision
  and Recommendation on the basis of an agreement between the Commission and the
  respondent judge, we REJECT the recommendation on the ground that the proposed
  discipline is insufficient in light of the facts presented to the Court. The standards set
  forth in In re Brown, 461 Mich 1291, 1292-1293 (2000), provide that misconduct on the
  bench is usually more serious than the same misconduct off the bench, that deliberate
  misconduct is more serious than spontaneous misconduct, that misconduct prejudicial to
  the actual administration of justice is more serious than conduct that is not, and that
  conduct that undermines the ability of the justice system to discover the truth of what
  occurred in a legal controversy is more serious than conduct that merely delays such
  discovery. Here, respondent’s actions occurred on the bench, and as found by the
  Commission, were premeditated, constituted misconduct actually prejudicial to the
  administration of justice, and undermined the ability of the justice system to discover the
  truth of what occurred in a legal controversy.

          We REMAND this matter to the Judicial Tenure Commission for further
  proceedings. The Commission shall present either a new recommendation or a status
  report to this Court within 42 days of the date of this order.

           We retain jurisdiction.

       CAVANAGH and HATHAWAY, JJ., would enter an order of public censure as
  recommended by the Judicial Tenure Commission.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             October 26, 2012                    _________________________________________
           d1023                                                                 Clerk